        Case 1:20-cv-00771-JFR-CG Document 14 Filed 01/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOHN STRONG,

               Plaintiff,

v.                                                       No. CV 20-00771 JFR/CG

SCOUT SECURITY, INC., et al.,

               Defendants.

                   ORDER MODIFYING INITIAL SCHEDULING ORDER

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Scheduling Order Deadlines (the “Motion”), (Doc. 13), filed January 22, 2021. In the

Motion, the parties request that the Court extend the deadlines in the Court’s Initial

Scheduling Order, (Doc. 12), by 30 days in order to conserve resources, because only

one of the defendants, Defendant Scout Security, Inc., has been served to date, and

Defendant Scout Security, Inc. has filed a motion to dismiss. (Doc. 13 at 1). The Court,

having reviewed the parties’ Motion and noting it is stipulated, finds the Motion is well-

taken and the Initial Scheduling Order shall be modified as follows:

     1. The parties shall Meet and Confer no later than March 23, 2021;

     2. The parties shall file their Joint Status Report no later than March 30, 2021;

     3. A Telephonic Rule 16 Scheduling Conference shall be held on April 6, 2021, at

        2:00 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at

        (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

        connected to the proceedings, and;

     4. The Telephonic Rule 16 Scheduling Conference currently set for February 16,

        2021, the meet and confer deadline of February 2, 2021, and the Joint Status
Case 1:20-cv-00771-JFR-CG Document 14 Filed 01/25/21 Page 2 of 2




Report currently due on February 9, 2021, are hereby VACATED.

IT IS SO ORDERED.


                         THE HONORABLE CARMEN E. GARZA
                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                  2
